Citation Nr: 0527190	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-21 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
upper extremities, as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
December 1968 and had verified service in Vietnam from 
November 1966 to May 1967.  He was awarded a Purple Heart 
Medal, Good Conduct Medal, National Defense Service Medal, 
Republic of Vietnam Service Medal with star, Republic of 
Vietnam Campaign Medal with device and Rifle Marksmanship 
Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, that denied the above 
claim.

The veteran was scheduled for a video-conference hearing 
before the Board in December 2003; however, he did not 
appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case as to the 
issues referenced in the Introduction.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran maintains that he has peripheral neuropathy of 
his upper extremities as a result of service-connected 
diabetes mellitus.  The record shows that the he received 
medical treatment from the VA facility in Salt Lake City.  In 
June 2002, he was diagnosed as having right upper extremity 
pain, possible myositis.  Later that same month, he was 
diagnosed as having some form of myopathy and evidence of 
motor neuropathy.  In September 2002, the veteran was 
diagnosed as having neurogenic arm pain.  VA examination in 
November 2002 revealed no peripheral neuropathy, but there 
was evidence of mild radial neuropathy on the left due to an 
old gunshot wound, and moderate first dorsal interosseus 
atrophy concerning for compressive type ulnar neuropathy.  

The veteran underwent nerve conduction studies in December 
2002, which showed electrodiagnostic evidence of bilateral 
median mononeuropathy at the wrist (carpal tunnel syndrome), 
without significant associated axonal injury.  There was also 
evidence of previous denervation and re-innervation in the 
shoulder muscles of the right arm.  The examiner stated that 
this could be consistent with a C5 radiculopathy or, more 
likely, a myopathy. 

In May 2003, the veteran underwent an additional VA 
examination.  The examiner stated that it was unlikely that 
the veteran's carpal tunnel syndrome was the cause of his 
problems, although it was not reproducible on examination.  
The examiner further stated that the veteran's "radiating 
pain could be part of an upper extremity neuropathy secondary 
to diabetes" and "it is also as likely as not to be related 
to a neuropathy and this neuropathy being diabetes related 
could not be excluded."  

There is no indication that the examiner in May 2003 reviewed 
the veteran's claims folder, including the nerve studies 
conducted din December 2002, prior to providing his medical 
opinion.  Additionally, the wording of the opinion is 
speculative.  Accordingly, additional examination is 
warranted in this case.   

Finally, the Board notes that additional VA treatment records 
were received subsequent to the issuance of the statement of 
the case (SOC) in July 2003.  As the veteran has not waived 
RO consideration of this evidence, remand is warranted for 
the issuance of a supplemental statement of the case (SSOC).  
See 38 C.F.R. §§ 19.31, 19.37. 

Accordingly, the case is REMANDED for the following 
development:

1.  Schedule the veteran for a 
neurological examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
doctor prior to the requested 
examination.  The doctor should indicate 
in the report that the claims file was 
reviewed, including the nerve studies in 
December 2002.  All necessary tests 
should be conducted and the doctor should 
review the results of any testing prior 
to completion of the report.  

The doctor should state whether it is at 
least as likely as not that any current 
neurological disorder of the veteran's 
upper extremities, including peripheral 
neuropathy, was either (a) caused by or 
(b) aggravated by his service-connected 
diabetes mellitus.

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

2.  Then, readjudicate the veteran's 
claims with consideration of all evidence 
received since the issuance of the 
statement of the case in July 2003.  If 
the determination is adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

